DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 01/27/2021. In the current amendments, claims 1-6, 8-14, 16-18, and 20 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 01/27/2021, the 35 U.S.C. 101 rejection to claims 6, 7, 14, 15, and 19 and the 35 U.S.C. 112(b) rejection to claims 4-5 made in the previous Office Action have been withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The following limitations do not have antecedent basis in the Specification:
Claim 1: “comparing the retrieved coordinate values with the geographic location”
Claim 10: “comparing the retrieved coordinate values with the geographic location”
Claim 17: “comparing the retrieved coordinate values with the geographic location”

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Each of claims 1, 10, and 17 recites “within geographic location” in the last line, this should be “within the
Each of claims 10 and 17 recites “NID” without explaining the abbreviation. The first recitation of “NID” in each of claims 10 and 17 should be “network interface device (NID)”.  
Appropriate correction is required. Each dependent claims is objected to based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations do not have written description in the Specification:
Claim 1: “comparing the retrieved coordinate values with the geographic location”
Claim 10: “comparing the retrieved coordinate values with the geographic location”
Claim 17: “comparing the retrieved coordinate values with the geographic location”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the device interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the device interface" has been interpreted as "a device interface".
Claim 10 recites the limitation "the NID" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the NID" has been interpreted as "a network interface device (NID)".
Claim 10 recites the limitation "the processor" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the processor" has been interpreted as "a processor".

Each of dependent claims 11-16 and 18-20 is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-13, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
in response to receiving the data, determine, by...comparing the retrieved coordinate values with the geographic location, whether the geographic location of the network-connected device is an identified, monitored location, in which activities are monitored
in response to the geographic location being an identified, monitored location: determine which specific movements are presented by the at least one coordinate;
identify...a performance of a specific operation that correlates to the specific movements presented by the at least one coordinate; and
trigger performance of a second operation, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within geographic location.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass in response to receiving the data, determine, by...comparing the retrieved coordinate values with the geographic location, whether the geographic location of the network-connected device is an identified, monitored location, in which activities are monitored (determine by comparing corresponds to evaluation with assistance of pen and paper);  in response to the geographic location being an identified, monitored location: determine which specific movements are presented by the at least one coordinate (determining movements presented by coordinates in response to identifying locations corresponds to evaluation with assistance of pen and paper); identify...a performance of a specific operation that correlates to the specific movements presented by the at least one coordinate (identifying an operation that correlates with movements corresponds to evaluation with assistance of pen and paper); trigger performance of a second operation, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network- connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location”, “retrieving stored coordinate values from within a storage”, and “identify, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID); ...coupled to the device interface and the NID and that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which cannot integrate the abstract idea into a practical application. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “retrieving stored coordinate values from within a storage”, and “identify, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner 
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the geographic location is defined by a geofence
identifies a presence of the geofence based on receipt of the data
performs the second operation only when the coordinate correlates to a known geofenced location that is being monitored
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass wherein the geographic location is defined by a geofence and identifies a presence of the geofence based on receipt of the data (corresponds to evaluation and judgment); performs the second operation only when the coordinate correlates to a known geofenced location that is being monitored (the performing of a second operation such as “generating a document and/or message” (see Specification [0050]) wherein the second operation 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network- connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location”, “retrieving stored coordinate values from within a storage”, “identify, from a database”, and “triggers at least one of the user device and the receiver and data aggregator device located within a known geofenced location to collect additional event data” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID); ...coupled to the device interface and the NID and that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location” and “triggers at least one of the user device and the receiver and data aggregator device located within a known geofenced location to collect additional event data” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “retrieving stored coordinate values from within a storage”, “identify, from a database” and amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional 
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determines a frequency of movements from the sequence of coordinates; and
in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass determines a frequency of movements from the sequence of coordinates (corresponds to evaluation and judgment); in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network- connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location”, “retrieving stored coordinate values from within a storage”, “identify, from a database”, and “the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location; and...receives the sequence of coordinates” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID); ...coupled to the device interface and the NID and that” and “the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location” and “the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location; and...receives the sequence of coordinates” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “retrieving stored coordinate values from 
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detects activation of a learning mode;
in response to the activation of the learning mode, identifies a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received; and
selectively correlates the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network- connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location”, “retrieving stored coordinate values from within a storage”, and “identify, from a database” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID); ...coupled to the device interface and the NID and that” 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “retrieving stored coordinate values from within a storage”, and “identify, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See 
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
in response to correlating the pattern of specific movements to the at least one pre-identified operation...
detects initiation of a specific task and a time of duration of the specific task;
determines a frequency of the pattern of specific movements;
in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generates an informative communication
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass in response to correlating the pattern of 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network- connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location”, “retrieving stored coordinate values from within a storage”, “identify, from a database”, and “transmits the informative communication to the user device” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “a device interface and a network interface device (NID); ...coupled to the device interface and the NID and that” generally links the use of a judicial exception to a particular technological environment (device and network interface environment), which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(h). Accordingly, the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location” and “transmits the informative communication to the user device” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “retrieving stored coordinate values from within a storage”, and “identify, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant 
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
(i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives, via at 


Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a data processing device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the monitored sensor.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the monitored sensor (corresponds to observation, evaluation, and judgment with assistance of pen and paper as a human can observe the geographic location and the specific movement of the monitored sensor to evaluate the data and represent (identify) the data in grid format).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a processor communicatively coupled to...” and “a movement detection utility executing on the processor and which configures the processor to”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receives, via at least one of the device interface and 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and 
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
in response to receiving the data, determining, by... whether the geographic location of the network-connected device is an identified, monitored location, in which user activities are monitored, the determining comprising...comparing the retrieved coordinate values with the geographic location;
in response to the geographic location being an identified, monitored location: determining which specific movements are presented by the at least one coordinate;
identifying...a performance of a specific operation that correlates to the specific movements presented by the at least one coordinate;
triggering performance of a second operation, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within geographic location.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass in response to receiving the data, determining, by... whether the geographic location of the network-connected device is an identified, monitored location, in which user activities are monitored, the determining comprising...comparing the retrieved coordinate values with the geographic location (determine by comparing corresponds to evaluation with 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by the processor”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of  a monitored sensor within the geographic location” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner 
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the geographic location is defined by a geofence
identifying a presence of the geofence based on receipt of the data
performing the second operation only when the coordinate correlates to a known geofenced location that is being monitored
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by the processor”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of  a monitored sensor within the geographic location”, “retrieving stored coordinate values from within a storage”, “identifying, from a database”, and “triggering at least one of the network-connected device located within a known geofenced location to collect additional event data” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “NID” 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of  a monitored sensor within the geographic location” and “triggering at least one of the network-connected device located within a known geofenced location to collect additional event data” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “retrieving stored coordinate values from within a storage”, and “identifying, from a database” amount 
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determining a frequency of movements from the sequence of coordinates; and
in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass determining a frequency of movements from 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by the processor”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of  a monitored sensor within the geographic location”, “retrieving stored coordinate values from within a storage”, “identifying, from a database”, and “receiving a sequence of coordinates, wherein the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Furthermore, the recitation of “NID” and “wherein the network connected device is the user 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of  a monitored sensor within the geographic location” and “receiving a sequence of coordinates, wherein the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location”  amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “retrieving stored coordinate values from within a 
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
detecting activation of a learning mode;
in response to detecting activation of the learning mode, identifying a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received;
selectively correlating the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location;
in response to correlating the pattern of specific movements to the at least one pre-identified operation, detecting initiation of a specific task and a time of duration of the specific task;
determining a frequency of the pattern of specific movements; and
in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generating an informative communication.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass detecting activation of a learning mode (corresponds to evaluation); in response to detecting activation of the learning mode, identifying a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received (corresponds to evaluation and judgment); selectively correlating the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location (corresponds to evaluation and judgment); in response to correlating the pattern of specific movements to the at least one pre-identified operation, detecting initiation of a specific task and a time of duration of the specific task (corresponds to evaluation and judgment); determining a frequency of the pattern of specific movements (corresponds to evaluation); in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generating an informative communication (corresponds to evaluation and judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by the processor”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of the device interface and the NID, communicatively 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of  a monitored sensor within the geographic location” amounts to the insignificant extra-solution activity of 
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
(i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location
wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “by the processor”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of  a monitored sensor within the geographic location”, “retrieving stored coordinate values from within a storage”, and “identifying, from a database” amount to the insignificant extra-
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of  a monitored sensor within the geographic location” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
in response to receiving the data, determining, by... whether the geographic location of the network-connected device is an identified, monitored location, in which user activities are 
in response to the geographic location being an identified, monitored location: determining which specific movements are presented by the at least one coordinate;
identifying...a performance of a specific operation that correlates to the specific movements presented by the at least one coordinate;
triggering performance of a second operation, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within geographic location.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass in response to receiving the data, determining, by... whether the geographic location of the network-connected device is an identified, monitored location, in which user activities are monitored, the determining comprising...comparing the retrieved coordinate values with the geographic location (determine by comparing corresponds to evaluation with assistance of pen and paper); in response to the geographic location being an identified, monitored location: determining which specific movements are presented by the at least one coordinate (determining movements presented by coordinates in response to identifying locations corresponds to evaluation with assistance of pen and paper); identifying...a performance of a specific operation that correlates to the specific movements presented by the at least one coordinate (identifying an operation 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer readable storage device; and program code on the computer readable storage device that when executed within a processor associated with a device, the program code enables the device to provide a functionality of” “at a processor”, and “by the processor”, as drafted, amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional elements of “receiving...at least one of a device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location”, “retrieving stored coordinate values from within a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving...at least one of a device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “retrieving stored coordinate values from 
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
identifying a presence of a geofence based on receipt of the data, wherein the geographic location is defined by the geofence
...performing the second operation only when the coordinate correlates to a known geofenced location that is being monitored
...determining a frequency of movements from the sequence of coordinates;
in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation;
activating a learning mode;
in response to activating the learning mode, identifies a pattern of specific movements tracked by the network-connected device within the geographic location that correspond to a sequence of coordinates received;
selectively correlating the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location;
in response to correlating the pattern of specific movements to the at least one pre-identified operation, detecting initiation of a specific task and a time of duration of the specific task;
determining a frequency of the pattern of specific movements; and
in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generating an informative communication.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass identifying a presence of a geofence based on receipt of the data, wherein the geographic location is defined by the geofence (corresponds to evaluation and judgment); performing the second operation only when the coordinate correlates to a known geofenced location that is being monitored (the performing of a second operation such as “generating a document and/or message” (see Specification [0050]) wherein the second operation “involves” a device or object and “affects” an object, device, user, or operational system amounts to generating a document or message indicating information about a device, object, user, or operational system; generating a message corresponds to evaluation and judgment with assistance of pen and paper (for example, writing the information on paper)); determining a frequency of movements from the sequence of coordinates (corresponds to evaluation and judgment); in response to determining which 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer readable storage device; and program code on the computer readable storage device that when executed within a processor associated with a device, the program code enables the device to provide a functionality of” 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
(i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location.
wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the user device.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language, insignificant extra-solution activity language, and generally linking the use of a judicial exception to a particular technological environment or field of use language. The above limitations in the context of this claim encompass  (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, and (iii) identifies an object in the geographic location (corresponds to evaluation with assistance of pen and paper); wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device (corresponds to observation, evaluation, and judgment with assistance of pen and paper as a human can observe the geographic location and the specific movement of the monitored sensor to evaluate the data and represent (identify) the data in grid format).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the additional element of “receiving...at least one of a device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location” amounts to the insignificant extra-solution activity of receiving data over the network, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). Further, the additional elements of “retrieving stored coordinate values from within a storage”, and “identifying, from a database” amount to the insignificant extra-solution activity of retrieving information in memory, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(i) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Finally, the additional elements of “NID” “the network-connected device comprises, at least in part, at least one component that... the at least one component being a detection 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 10, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0285596 A1) in view of Watson et al. (US 2015/0123787 A1).
Regarding Claim 1,
Hunt et al. teaches A data processing device comprising: a device interface and a network interface device (NID); a processor communicatively coupled to the device interface and the NID and that (Fig. 1 and pg. 4-5 [0051]: “The processor 145 is communicatively coupled to the memory 160, the appliance control module 165, the input device 150, the output device 155, and the network interface 170” teach an Appliance Manager 140 (corresponds to data processing device) that comprises a 
receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device (Fig. 1 and pg. 5 [0060]: “The network interface 170, in one embodiment, is configured to communicate with one or more external modules, computers, data repositories, or other nodes on the network 135. The network interface 170 may be wired and/or wireless. Similarly, the network 135 may be a wired network, a wireless network, and/or may include both wireless and wired portions. The network interface 170 may comprise communication hardware and/or communication software for communicating with nodes on the network 135” teaches receiving data via the network interface 170 (corresponds to network interface device) coupled to communication network and network-connected user devices 105 or nodes of the network (correspond to network-connected devices); pg. 4 [0045]: “In one embodiment, each registered user is associated with a single user device 105. In other embodiments, a registered user may be associated with more than one user device 105. The user devices 105 generate user position data for the at least one registered user, the user position data indicating user movement 110. Accordingly, the user devices 105 may be a portable and/or wearable electronic device. Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches user devices can be cellular phones and fitness trackers that track user position data, thus rendering the devices to be receiver and aggregator of data; also see pg. 5 [0052]-[0053]), 
the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement...within pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location);
a movement detection utility executing on the processor and which configures the processor to: in response to receiving the data, determine, by retrieving stored coordinate values from within a storage and comparing the retrieved coordinate values with the geographic location, whether the geographic location of the network-connected device is an identified, monitored location, in which activities are monitored (pg. 6 [0065]: In some embodiments, the user position module 205 determines whether a registered user's position corresponds to a predefined location associated with that registered user. For example, one or more locations may be predefined (e.g., user defined or automatically defined by the learning module 220), with each location including a range of coordinates. The user position module 205 may compare a current position (e.g., current coordinates) of a registered user to the coordinate ranges corresponding to the one or more predefined locations in order to determine whether the registered user is present at the predefined location...The predefined location may be a smart location 120 or maybe another location frequented by a registered user” teaches in response to receiving user position data, the system/method compares retrieved coordinate values within a geographic location with the user’s current coordinates indicative of user’s geographic location to determine that the user (and user’s network-connected device) matches a predefined, monitored location in which user activities are monitored; Fig. 1 teaches appliance control module 165 (corresponds to a movement detection utility; see Fig. 2 for various modules of the appliance control Fig. 1 and pg. 4-5 [0051] teach using processor to execute functionalities and modules); and
in response to the geographic location being an identified, monitored location: determine which specific movements are presented by the at least one coordinate (pg. 6 [0065]: “Where the user's current position matches a coordinate corresponding to a predefined location, the user position module 205 determines that the registered user is present at the predefined location” and pg. 6 [0068]: “the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel. A travel path may indicate a route or course of travel between two or more predefined locations” teach determining user movement patterns in response to determining the user’s position data matching with the predefined location wherein user positions are represented by coordinates);
identify, from a database, a performance of a specific operation that correlates to the specific movements presented by the at least one coordinate (pg. 6 [0069]: “the user position module 205 may determine whether a registered user is at home, at school, at work, or the like by comparing the current position to predefined locations associated with the registered user. Different locations may be associated with different distance thresholds. Further, the user position module 205 may determine whether a registered user is traveling between one or more pre-stored locations (e.g., commuting home from work or vice versa)” teaches identifying that a user is performing a specific operation such as “commuting home from work or vice versa” (corresponds to a performance of a specific operation that correlates with movement presented by coordinate) using pre-stored data; pg. 7 [0080] teaches data are stored in database); and
pg. 7 [0078]: “For example, the user position module 205 may monitor a registered user's position and determine that the registered user was at the gym and is now traveling home. In response, the scenario module 210 may identify the travel scenario as being "returning home from the gym." Here, the user's home is a predefined location associated with the travel scenario and includes at least one smart appliance, such as a smart water heater. In response to the scenario module 210 identifying the "returning home from the gym" travel scenario, the appliance setting module 215 may identify the water heater as an appliance whose setting is to be controlled. Here the appliance setting module 210 may control the water heater to recirculate hot water, so that hot water is ready at the tap when the user reaches home” teaches an example of the appliance setting module controls the water heater (corresponds to triggering performance of a second operation) based on identifying that the user is “returning home” (corresponds to identified specific operation performed in a geographic location) wherein the second operation involves and affects a smart water heater (corresponds to device or object within the geographic location); further, the controlling of the water heater to recirculate hot water (second operation) affects the user of the mobile device because now the user can have access to hot water when the user reaches home; pg. 4 [0044]: “The disclosed embodiments apply to travel between homes, travel to home from a store, shopping scenario, a gym, and the like, or to any scenario where a registered user comes or goes to/from a location containing a smart appliance” teaches the system/method is applicable to a user can travel within the same geographic location containing a smart appliance).
Hunt et al. does not appear to explicitly teach the data comprising at least one coordinate...corresponds to at least one specific movement of a monitored sensor within the geographic location.
However, Watson et al. teaches the data comprising at least one coordinate...corresponds to at least one specific movement of a monitored sensor within the geographic location (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” teaches obtaining sensor data comprising of coordinate information corresponding to the movement of the monitored sensor; also see pg. 6 [0076] for various types of monitored sensors).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the data comprising at least one coordinate...corresponds to at least one specific movement of a monitored sensor within the geographic location as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the 
Regarding Claim 2,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Watson et al. further teaches wherein the geographic location is defined by a geofence, and the processor: identifies a presence of the geofence based on receipt of the data (pg. 15 [0142]: “The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area” teaches geographic location is defined by geofence identified by data; Fig. 3 teaches processor);
triggers at least one of the user device and the receiver and data aggregator device located within a known geofenced location to collect additional event data (pg. 14-15 [0138]: “The periodic sensor data which might be captured includes a periodic sampling of the location coordinates from the GPS or other geo-reference hardware on the device which could either be catalogued purely from the perspective of logging the location of the client device or could also be used for a periodic sampling against one or more geo-fences stored with respect to the lone worker monitoring profile in question at or accessible to the monitoring server” teaches triggering user device to perform periodic (additional) collection of data wherein the device is located within a geofenced location); and 
performs the second operation only when the coordinate correlates to a known geofenced location that is being monitored (pg. 15 [0142]: “The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area for example, a notification of the breach of the geo-fence could be escalated...By incorporating a geo-fencing aspect to the monitoring method of the present invention, the departure of lone workers with their client devices 3 from a safe work area or even just a predefined appropriate work territory could be monitored, logged and/or enforced” teaches monitoring and notifying user departure from a safe working area (corresponds to performing a second operation) only when the system can monitor and correlate user’s coordinates with a predefined geofence).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Regarding Claim 4,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein the processor: detects activation of a learning mode; in response to the activation of the learning mode, identifies a pattern of specific movements tracked by the user device within the geographic location that correspond to a sequence of coordinates received; and selectively correlates the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches the learning module is activated to automatically discover (identifies) patterns of movements tracked by the device within geographic location corresponding to sequence of user position data and determine the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]).
Regarding Claim 6,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein the processor: receives the at least one specific movement in real-time; identifies a pattern associated with a group of specific movements (Fig. 1 element 145 teaches processor; pg. 5 [0058]: “The appliance control module 165, in one embodiment, monitors user position data (generated by a user device 105) to identify user movement 110 for at least one registered user. The appliance control module 165 additionally identifies a travel scenario based on the user position data. In one embodiment, the appliance manager 140 compare the user movement 110 to one or more pre-stored travel scenarios in order to identify a travel scenario” and pg. 6 [0064]: “In some embodiments, the user position module 205 identifies a current user position for each registered user” teaches receiving specific current user position data identifying user movement (corresponds to receiving real-time movement data), which is used to determine a travel scenario (corresponds to pattern associated with movements));
pg. 6 [0071] “As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” and pg. 7 [0081]: “The appliance setting module 215 may further identifies each appliance associated with the travel scenario (e.g., each smart appliance located at a location corresponding to the travel scenario). In one embodiment, the appliance setting module 215 looks up the appliances associated with the travel scenario using a table, database, or the data structure stored in the memory 160. Where multiple appliances are associated with the travel scenario, the appliance setting module 215 may control a setting for each associated appliance” teach archiving travel scenario (corresponds to specific movement and pattern of specific movement) and the appliance in a database wherein the movement pattern is associated with a location, thus rendering the database to correspond to a location-based operation mapping (LBOM) database wherein the database is updated with data received from user device; also see pg. 6 [0066]);
aggregates the specific movement received in real-time with the specific movement that is archived, to form a known pattern of specific movements (pg. 5 [0058]: “The appliance control module 165, in one embodiment, monitors user position data (generated by a user device 105) to identify user movement 110 for at least one registered user. The appliance control module 165 additionally identifies a travel scenario based on the user position data. In one embodiment, the appliance manager 140 compare the user movement 110 to one or more pre-stored travel scenarios in order to identify a travel scenario” and pg. 6 [0064]: “In some embodiments, the user position module 205 identifies a current user position for each registered user” teaches aggregating specific current user position data and user movement pattern);
autonomously executes an expected action in response to identifying the known pattern of specific movements (pg. 7 [0081]: “The appliance setting module 215 may further identifies each appliance associated with the travel scenario (e.g., each smart appliance located at a location corresponding to the travel scenario). In one embodiment, the appliance setting module 215 looks up the appliances associated with the travel scenario using a table, database, or the data structure stored in the memory 160. Where multiple appliances are associated with the travel scenario, the appliance setting module 215 may control a setting for each associated appliance” teaches autonomously controlling setting for an appliance (expected action) in response to identifying travel scenario (a known pattern of movement)); and
correlates, within the LBOM database, the specific movement occurring within the geographic location with a resulting operation that can affect one or more of the object within the geographic location, the user of the mobile device, the mobile device, and an operational system (pg. 6 [0071] “As used herein, a "travel scenario" refers to a pattern of user movement to and/or from a location containing a smart appliance, wherein the pattern of user movement is correlated with a change in an appliance setting of the smart appliance. The scenario module 210 determines whether a registered user travels according to a defined travel scenario. Each travel scenario may be user defined and/or may be automatically learned (e.g., by the learning module 220). Examples of travel scenarios include, but are not limited to, travelling to a vacation home, travelling to work, returning home from work, returning home from a store, gym, or other location” and pg. 7 [0081]: “The appliance setting module 215 may further identifies each appliance associated with the travel scenario (e.g., each smart appliance located at a location corresponding to the travel scenario). In one embodiment, the appliance setting module 215 looks up the appliances associated with the travel scenario using a table, database, or the data structure stored in the memory 160. Where multiple appliances are associated with the travel scenario, the appliance setting module 215 may control a setting for each associated appliance” teach correlating travel scenario associated with a location (corresponds to specific movement occurring within the geographic location) and the appliance in a database wherein the appliance is associated with appliance setting control operations that can affect a smart appliance (objection) within the location or a user).
Regarding Claim 8,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein the network-connected device is a user device (Fig. 1 element 105 teaches network connected user devices).
that comprises, at least in part, at least one component that (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location), 
and (iii) identifies an object in the geographic location, the at least one component being a detection device (pg. 7 [0078]: “For example, the user position module 205 may monitor a registered user's position and determine that the registered user was at the gym and is now traveling home. In response, the scenario module 210 may identify the travel scenario as being "returning home from the gym." Here, the user's home is a predefined location associated with the travel scenario and includes at least one smart appliance, such as a smart water heater. In response to the scenario module 210 identifying the "returning home from the gym" travel scenario, the appliance setting module 215 may identify the water heater as an appliance whose setting is to be controlled. Here the appliance setting module 210 may control the water heater to recirculate hot water, so that hot water is ready at the tap when the user reaches home” teaches identifying a smart appliance (object) in a location wherein the appliance setting module corresponds to an identifying (detecting) device).
Regarding Claim 10,
Hunt et al. teaches A method comprising: receiving, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device (Fig. 1 and pg. 4-5 [0051]: “The processor 145 is communicatively coupled to the memory 160, the appliance control module 165, the input device 150, the output device 155, and the network interface 170” teach an Appliance Manager 140 (corresponds to data processing device) that comprises a processor 145 communicatively coupled to network interface 170 (corresponds to network interface device, see pg. 5 [0060]) and input device 150 (corresponds to device interface, see pg. 5 [0052]-[0053]); Fig. 1 and pg. 5 [0060]: “The network interface 170, in one embodiment, is configured to communicate with one or more external modules, computers, data repositories, or other nodes on the network 135. The network interface 170 may be wired and/or wireless. Similarly, the network 135 may be a wired network, a wireless network, and/or may include both wireless and wired portions. The network interface 170 may comprise communication hardware and/or communication software for communicating with nodes on the network 135” teaches receiving data via the network interface 170 (corresponds to network interface pg. 4 [0045]: “In one embodiment, each registered user is associated with a single user device 105. In other embodiments, a registered user may be associated with more than one user device 105. The user devices 105 generate user position data for the at least one registered user, the user position data indicating user movement 110. Accordingly, the user devices 105 may be a portable and/or wearable electronic device. Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches user devices can be cellular phones and fitness trackers that track user position data, thus rendering the devices to be receiver and aggregator of data; also see pg. 5 [0052]-[0053]), 
the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement...within the geographic location (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location);
in response to receiving the data, determining, by the processor, whether the geographic location of the network-connected device is an identified, monitored location, in which user activities are monitored, the determining comprising retrieving stored coordinate values from within a storage and comparing the retrieved coordinate values with the geographic location (pg. 6 [0065]: In some embodiments, the user position module 205 determines whether a registered user's position corresponds to a predefined location associated with that registered user. For example, one or more locations may be predefined (e.g., user defined or automatically defined by the learning module 220), with each location including a range of coordinates. The user position module 205 may compare a current position (e.g., current coordinates) of a registered user to the coordinate ranges corresponding to the one or more predefined locations in order to determine whether the registered user is present at the predefined location...The predefined location may be a smart location 120 or maybe another location frequented by a registered user” teaches in response to receiving user position data, the system/method compares retrieved coordinate values within a geographic location with the user’s current coordinates indicative of user’s geographic location to determine that the user (and user’s network-connected device) matches a predefined, monitored location in which user activities are monitored; Fig. 1 and pg. 4-5 [0051] teach using processor to execute functionalities and modules); and
in response to the geographic location being an identified, monitored location: determining which specific movements are presented by the at least one coordinate (pg. 6 [0065]: “Where the user's current position matches a coordinate corresponding to a predefined location, the user position module 205 determines that the registered user is present at the predefined location” and pg. 6 [0068]: “the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel. A travel path may indicate a route or course of travel between two or more predefined locations” teach determining user movement patterns in response to determining the user’s position data matching with the predefined location wherein user positions are represented by coordinates);
identifying, from a database, a performance of a specific operation that correlates to the specific movements presented by the at least one coordinate (pg. 6 [0069]: “the user position module 205 may determine whether a registered user is at home, at school, at work, or the like by comparing the current position to predefined locations associated with the registered user. Different locations may be associated with different distance thresholds. Further, the user position module 205 may determine whether a registered user is traveling between one or more pre-stored locations (e.g., commuting home from work or vice versa)” teaches identifying that a user is performing a specific operation such as “commuting home from work or vice versa” (corresponds to a performance of a specific operation that correlates with movement presented by coordinate) using pre-stored data; pg. 7 [0080] teaches data are stored in database); and
triggering performance of a second operation, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within geographic location (pg. 7 [0078]: “For example, the user position module 205 may monitor a registered user's position and determine that the registered user was at the gym and is now traveling home. In response, the scenario module 210 may identify the travel scenario as being "returning home from the gym." Here, the user's home is a predefined location associated with the travel scenario and includes at least one smart appliance, such as a smart water heater. In response to the scenario module 210 identifying the "returning home from the gym" travel scenario, the appliance setting module 215 may identify the water heater as an appliance whose setting is to be controlled. Here the appliance setting module 210 may control the water heater to recirculate hot water, so that hot water is ready at the tap when the user reaches home” teaches an example of the appliance setting module controls the water heater (corresponds to triggering performance of a second operation) based on identifying that the user is “returning home” (corresponds to identified specific operation performed in a geographic location) wherein the second operation involves and affects a smart water heater (corresponds to device or pg. 4 [0044]: “The disclosed embodiments apply to travel between homes, travel to home from a store, shopping scenario, a gym, and the like, or to any scenario where a registered user comes or goes to/from a location containing a smart appliance” teaches the system/method is applicable to a user can travel within the same geographic location containing a smart appliance).
Hunt et al. does not appear to explicitly teach the data comprising at least one coordinate...corresponds to at least one specific movement of a monitored sensor within the geographic location.
However, Watson et al. teaches the data comprising at least one coordinate...corresponds to at least one specific movement of a monitored sensor within the geographic location (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” teaches obtaining sensor data comprising of coordinate information corresponding to the movement of the monitored sensor; also see pg. 6 [0076] for various types of monitored sensors).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.

One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Regarding Claim 11,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Claim 11 recites analogous limitations to claim 2 and is rejected under the same rationale as claim 2.
Regarding Claim 14,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Claim 14 recites analogous limitations to claim 6 and is rejected under the same rationale as claim 6.
Regarding Claim 17,
Hunt et al. teaches A computer program product comprising: a non-transitory computer readable storage device; and program code on the computer readable storage device that when executed within a processor associated with a device, the program code enables the device to provide a functionality of (see pg. 13 [0142]):
receiving, at a processor, via at least one of a device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and Fig. 1 and pg. 4-5 [0051]: “The processor 145 is communicatively coupled to the memory 160, the appliance control module 165, the input device 150, the output device 155, and the network interface 170” teach an Appliance Manager 140 (corresponds to data processing device) that comprises a processor 145 communicatively coupled to network interface 170 (corresponds to network interface device, see pg. 5 [0060]) and input device 150 (corresponds to device interface, see pg. 5 [0052]-[0053]); Fig. 1 and pg. 5 [0060]: “The network interface 170, in one embodiment, is configured to communicate with one or more external modules, computers, data repositories, or other nodes on the network 135. The network interface 170 may be wired and/or wireless. Similarly, the network 135 may be a wired network, a wireless network, and/or may include both wireless and wired portions. The network interface 170 may comprise communication hardware and/or communication software for communicating with nodes on the network 135” teaches receiving data via the network interface 170 (corresponds to network interface device) coupled to communication network and network-connected user devices 105 or nodes of the network (correspond to network-connected devices); pg. 4 [0045]: “In one embodiment, each registered user is associated with a single user device 105. In other embodiments, a registered user may be associated with more than one user device 105. The user devices 105 generate user position data for the at least one registered user, the user position data indicating user movement 110. Accordingly, the user devices 105 may be a portable and/or wearable electronic device. Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches user devices can be cellular phones and fitness trackers that track user position data, thus rendering the devices to be receiver and aggregator of data; also see pg. 5 [0052]-[0053]), 
the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement...within the geographic location (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location);
in response to receiving the data, determining, by the processor, whether the geographic location of the network-connected device is an identified, monitored location, in which user activities are monitored, the determining comprising retrieving stored coordinate values from within a storage and comparing the retrieved coordinate values with the geographic location (pg. 6 [0065]: In some embodiments, the user position module 205 determines whether a registered user's position corresponds to a predefined location associated with that registered user. For example, one or more locations may be predefined (e.g., user defined or automatically defined by the learning module 220), with each location including a range of coordinates. The user position module 205 may compare a current position (e.g., current coordinates) of a registered user to the coordinate ranges corresponding to the one or more predefined locations in order to determine whether the registered user is present at the predefined location...The predefined location may be a smart location 120 or maybe another location frequented by a registered user” teaches in response to receiving user position data, the system/method compares retrieved coordinate values within a geographic location with the user’s current coordinates indicative of user’s geographic location to determine that the user (and user’s network-connected device) matches a predefined, monitored location in which user activities are monitored; Fig. 1 and pg. 4-5 [0051] teach using processor to execute functionalities and modules); and
in response to the geographic location being an identified, monitored location: determining which specific movements are presented by the at least one coordinate (pg. 6 [0065]: “Where the user's current position matches a coordinate corresponding to a predefined location, the user position module 205 determines that the registered user is present at the predefined location” and pg. 6 [0068]: “the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel. A travel path may indicate a route or course of travel between two or more predefined locations” teach determining user movement patterns in response to determining the user’s position data matching with the predefined location wherein user positions are represented by coordinates);
identifying, from a database, a performance of a specific operation that correlates to the specific movements presented by the at least one coordinate (pg. 6 [0069]: “the user position module 205 may determine whether a registered user is at home, at school, at work, or the like by comparing the current position to predefined locations associated with the registered user. Different locations may be associated with different distance thresholds. Further, the user position module 205 may determine whether a registered user is traveling between one or more pre-stored locations (e.g., commuting home from work or vice versa)” teaches identifying that a user is performing a specific operation such as “commuting home from work or vice versa” (corresponds to a performance of a specific operation that correlates with movement presented by coordinate) using pre-stored data; pg. 7 [0080] teaches data are stored in database); and
triggering performance of a second operation, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within geographic location (pg. 7 [0078]: “For example, the user position module 205 may monitor a registered user's position and determine that the registered user was at the gym and is now traveling home. In response, the scenario module 210 may identify the travel scenario as being "returning home from the gym." Here, the user's home is a predefined location associated with the travel scenario and includes at least one smart appliance, such as a smart water heater. In response to the scenario module 210 identifying the "returning home from the gym" travel scenario, the appliance setting module 215 may identify the water heater as an appliance whose setting is to be controlled. Here the appliance setting module 210 may control the water heater to recirculate hot water, so that hot water is ready at the tap when the user reaches home” teaches an example of the appliance setting module controls the water heater (corresponds to triggering performance of a second operation) based on identifying that the user is “returning home” (corresponds to identified specific operation performed in a geographic location) wherein the second operation involves and affects a smart water heater (corresponds to device or object within the geographic location); further, the controlling of the water heater to recirculate hot water (second operation) affects the user of the mobile device because now the user can have access to hot water when the user reaches home; pg. 4 [0044]: “The disclosed embodiments apply to travel between homes, travel to home from a store, shopping scenario, a gym, and the like, or to any scenario where a registered user comes or goes to/from a location containing a smart appliance” teaches the system/method is applicable to a user can travel within the same geographic location containing a smart appliance).
Hunt et al. does not appear to explicitly teach the data comprising at least one coordinate...corresponds to at least one specific movement of a monitored sensor within the geographic location.
However, Watson et al. teaches the data comprising at least one coordinate...corresponds to at least one specific movement of a monitored sensor within the geographic location (pg. 2 [0017]: “In addition to the designated remote check-in frequency, the lone worker monitoring profile for each lone worker would also include details of any periodic sensor stream data which were to be captured on their client device for storage in respect to the associated client device and the profile. Various types of periodic sensor data samplings, obtained from various input-output devices or sensors and available environmental parameters in relation to the client device, could be transmitted for storage or monitoring in accordance with the present invention. The periodic sensor data stream information might also include periodic snapshots of location coordinates or movement of the device which could be used for logging purposes, or for other purposes including geofencing” teaches obtaining sensor data comprising of coordinate information corresponding to the movement of the monitored sensor; also see pg. 6 [0076] for various types of monitored sensors).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the data comprising at least one coordinate...corresponds to at least one specific movement of a monitored sensor within the geographic location as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).




Claims 3, 5, 7, 9, 12, 13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2017/0285596 A1) in view of Watson et al. (US 2015/0123787 A1) and further in view of BELL et al. (US 2017/0206223 A1).
Regarding Claim 3,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein: the network-connected device is a user device; the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location; and the processor: receives the sequence of coordinates (Fig. 1 element 105 teaches network-connected user devices; pg. 5 [0063]: “The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” and pg. 6 [0068]: “In one embodiment, the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel. A travel path may indicate a route or course of travel between two or more predefined locations” teach monitoring user movement represented by position data (with coordinates) as user moves from one position to another position wherein the travel vector corresponds to a sequence of coordinates; Fig. 1 element 145 teaches processor). 
Hunt et al. in view of Watson et al. does not appear to explicitly teach determines a frequency of movements from the sequence of coordinates; and in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation.
BELL et al. teaches determines a frequency of movements from the sequence of coordinates (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement);
	and in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation (pg. 6 [0087]: “The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme. This analysis can enable the server 102 to determine the zip code associated with the home residence, typical commuting start and end times, and diurnal behavior patterns to inform the predictive model” teaches based on the sequence and frequency of a trip between two locations visited, the server is enabled to execute the determination of a zip code associated with a home residence, commuting times, and behavioral patterns to inform the predictive model (second operation) based on the trip (specified operation)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determines a frequency of movements from the sequence of coordinates; and in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location 
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 5,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 4.
Hunt et al. further teaches wherein, in response to correlating the pattern of specific movements to the at least one pre-identified operation, the processor (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches determining the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]): 
detects initiation of a specific task and a time of duration of the specific task (pg. 7-8 [0084]: “In some embodiments, the appliance setting module 215 controls the appliance setting using a time parameter. For example, the appliance setting module may send a control message to the smart appliance that includes a time parameter indicating a duration of time during with the appliance setting is valid (e.g., is to be applied). The time parameter may include a starting time and one of an ending time and a duration, after which the appliance setting may revert to its previous value or to a default value” teaches detecting initiation and duration of a task).
Watson et al. further teaches in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generates an informative communication and transmits the informative communication to the user device (pg. 4 [0036]-[0040]: “The immediate alert conditions which are stored in respect to the lone worker monitoring profile and the existence of which should be detected and notified to the monitoring server could at least be one or more of the following:...a. A fall of the client device...b. Abrupt movement of the client device....c. Cessation of movement of the client device and...d. Movement of the client device outside of a predefined working area” and pg. 5 [0053] “In any case where there was to be an exception or notification initiated, that would be initiated to the user interface of the server at the center of the system, and the central monitoring station could then follow up with the user in further detail” teach generating and transmitting a notification to the user interface in response to determining cessation of movement (corresponds to absence of movement) or movement outside of the predefined working area (corresponds to absence of movement within the predefined working area)).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generates an informative communication and transmits the informative communication to the user device as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the 
Hunt et al. in view of Watson et al. does not appear to explicitly teach determines a frequency of the pattern of specific movements.
However, BELL et al. teaches determines a frequency of the pattern of specific movements (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determines a frequency of the pattern of specific movements as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 7,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. in view of Watson et al. does not appear to explicitly teach but BELL et al. teaches wherein: the database is a cloud-based processing entity (¶[0081]: “In some embodiments, the server 102 can reside in a data center and form a node in a cloud computing infrastructure” teaches the server within the system 100 includes the memory 110 (database) which is within a cloud computing infrastructure (cloud-based processing entity)) that provides artificial intelligence (Al) learning (¶[0060]: “In some embodiments, the location information analytics mechanism can use one or more machine learning techniques to determine or refine attributes in one or more profiles-” teaches the machine learning techniques for location information analytics are used within the system to determine or refine attributes in profiles (location-based operation mapping)) based on received real-time coordinates (¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points (coordinates) in real-time is taught as the movement of a user in an area of a location) and archived coordinates that correspond to known patterns of specific movements (¶[0118]: “To this end, in step 706, the LIF module 112 can quantize the time as well as the geographical coordinate of a session (or, if the LIF module 112 does not identify sessions, the geographical coordinate of a location data point). In particular, the LIF module 112 can be configured to identify common temporal patterns” teaches the LIF module contains information of the temporal patterns of the geographical coordinates of allocation data point; ¶[0071]: “In some embodiments, the LIF module 112 and/or the LIA module 114 can be implemented in software stored in the non-transitory memory device 110, such as a non-transitory computer readable medium” teaches the LIF/LIA module which contains information of the temporal patterns is implemented in software stored in a memory, thus the information of the temporal patterns are stored in the memory for use in the software; ¶[0056]: “The annotation information can be one of the features used to determine attributes associated with the target entity. The annotation information can be received from external sources, such as a website, a database, or any source information to which the disclosed location information analytics mechanism has access” teaches annotation information as information that includes location information and stored within a database; ¶[0067]: “Furthermore, the LIF module 112 can also group (or merge) two or more sessions into a cluster, and, optionally, add annotation information to sessions and/or clusters based on information from external data sources…In some embodiments, the annotation information can include one or more of: demographic information such as census data on a location housing cost statistics of a location (e.g. from public records to know average home sales price or rental cost)…” teaches the LIF module containing annotation information which includes location information stored (archived) within a database); and the processor provides a sequence of coordinates to the cloud-based processing entity (¶[0086]:“The server 102 can be configured to identify and classify specific areas of activity (AoA)—locations that a target entity visited in more than one occasion—based on location information associated with the target entity. The server 102 subsequently analyzes the AoAs collectively to determine patterns of behavior and reference, and turn these patterns into geographic, demographic, and/or behavioral profiles” teaches the server within the cloud computing infrastructure is provided with a series of location points of the target entity within an AoA to determine patterns); and the cloud-based processing entity of the database: determines a statistical model of movements (¶[0120]:“ More particularly, to characterize a cluster based on an information gain, the LIF module 112 can be configured to receive all data points currently within a cluster and quantize field values (e.g., attributes) associated with the data points. Then, the LIF module 112 can construct histograms of these quantized fields and interpret them as statistical distributions” teaches the statistical distributions (statistical model) of the quantized field values (attributes such as movements gathered by the LIF module)); and generates a predictive model using predictive analytics on data in the database to correlate a statistical frequency of coordinates with the known patterns of specific movements (¶[0129]: “The LIA module 114 can be configured to determine the home location (also known as a home attribute of the profile) by analyzing the movement patterns of the target entity between AoAs, whether a particular location (e.g., the AOA corresponding to the particular location) is known to be (or is likely to be) a residence, including, for example, a house, an apartment and a condo, a commercial/residential density around the location, a frequency of the particular location (e.g., the AOA corresponding to the particular location) relative to other AoAs” teaches the LIA module to correlate the movement patterns of the target entity’s movements between AoAs (known movement) to the frequency of the particular location (statistical frequency of coordinates); ¶[0153]: “In some embodiments, the LIA module 114 can be configured to learn a predictive model, based on the computed profile, that can predict a behavior of the target entity associated with the computed profile” teaches the LIA module includes a predictive model to be learnt to predict a behavior which includes the correlation between the movement patterns and frequency of a particular location), to forecast specific movements and an effect of the specific movements (¶[0153]: “In some embodiments, the LIA module 114 can be configured to learn a predictive model, based on the computed profile, that can predict a behavior of the target entity associated with the computed profile” teaches the LIA module includes a predictive model to be learnt to predict a behavior which includes the correlation between the movement patterns and frequency of a particular location; ¶[0054]: “In some embodiments, the profile can be used by service providers to predict future behaviors of the target entity, and provide adapted services to the target entity based on the predicted future behaviors. For example, the location information analytics mechanism can use one or more profiles to generate a predictive model that can predict the location and/or the type of locations/venues that a corresponding target entity may be located at any given time” teaches future behaviors are predicted (forecast specific movements) thus an adapted service is provided to the target entity based on the predicted behavior (effect of movements)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.

One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 9,
Hunt et al. in view of Watson et al. teaches the data processing device of claim 1.
Hunt et al. further teaches wherein the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device (pg. 4 [0045]: “Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches cellular phone and real-time geographic location device such as cell phones, tablets, and fitness tracker). 
	Hunt et al. in view of Watson et al. does not appear to explicitly teach wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the monitored sensor.
	However, BELL et al. teaches wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the monitored sensor (¶[0087]: “FIG. 4 illustrates patterns of movements between AoAs in accordance with some embodiments. For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the pattern of movements between AoA or locations are identified tracked by the trip between the locations that correspond the sequence of the coordinates; ¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points in real-time is taught as the sequence of coordinates of a geographic location in real time based on the movement of a user; also see Figs. 3, 4, and 5a-5c, and pg. 6 [0083], which teaches the device can be a smart phone (corresponds to a phone with sensor)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 12,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Claim 12 recites analogous limitations to claim 3 and is rejected under the same rationale as claim 3.
Regarding Claim 13,
Hunt et al. in view of Watson et al. teaches the method of claim 10.
Hunt et al. further teaches detecting activation of a learning mode; in response to detecting activation of the a learning mode, identifying a pattern of specific movements tracked by the user device pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches the learning module is activated to automatically discover (identifies) patterns of movements tracked by the device within geographic location corresponding to sequence of user position data and determine the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]);
in response to correlating the pattern of specific movements to the at least one pre-identified operation (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches determining the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]), 
detecting initiation of a specific task and a time of duration of the specific task (pg. 7-8 [0084]: “In some embodiments, the appliance setting module 215 controls the appliance setting using a time parameter. For example, the appliance setting module may send a control message to the smart appliance that includes a time parameter indicating a duration of time during with the appliance setting is valid (e.g., is to be applied). The time parameter may include a starting time and one of an ending time and a duration, after which the appliance setting may revert to its previous value or to a default value” teaches detecting initiation and duration of a task).
Watson et al. further teaches in response to in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generating an informative communication (pg. 4 [0036]-[0040]: “The immediate alert conditions which are stored in respect to the lone worker monitoring profile and the existence of which should be detected and notified to the monitoring server could at least be one or more of the following:...a. A fall of the client device...b. Abrupt movement of the client device....c. Cessation of movement of the client device and...d. Movement of the client device outside of a predefined working area” and pg. 5 [0053] “In any case where there was to be an exception or notification initiated, that would be initiated to the user interface of the server at the center of the system, and the central monitoring station could then follow up with the user in further detail” teach generating and transmitting a notification to the user interface in response to determining cessation of movement (corresponds to absence of movement) or movement outside of the predefined working area (corresponds to absence of movement within the predefined working area)).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.

One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Hunt et al. in view of Watson et al. does not appear to explicitly teach determining a frequency of the pattern of specific movements.
However, BELL et al. teaches determining a frequency of the pattern of specific movements (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate determining a frequency of the pattern of specific movements as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.

Regarding Claim 15,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Claim 15 recites analogous limitations to claim 7 and is rejected under the same rationale as claim 7.
Regarding Claim 16,
Hunt et al. in view of Watson et al. teaches the method of claim 10. 
Hunt et al. further teaches further wherein the network-connected device comprises, at least in part, at least one component that (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location), 
and (iii) identifies an object in the geographic location, the at least one component being a detection device (pg. 7 [0078]: “For example, the user position module 205 may monitor a registered user's position and determine that the registered user was at the gym and is now traveling home. In response, the scenario module 210 may identify the travel scenario as being "returning home from the gym." Here, the user's home is a predefined location associated with the travel scenario and includes at least one smart appliance, such as a smart water heater. In response to the scenario module 210 identifying the "returning home from the gym" travel scenario, the appliance setting module 215 may identify the water heater as an appliance whose setting is to be controlled. Here the appliance setting module 210 may control the water heater to recirculate hot water, so that hot water is ready at the tap when the user reaches home” teaches identifying a smart appliance (object) in a location wherein the appliance setting module corresponds to an identifying (detecting) device); and
the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device, (pg. 4 [0045]: “Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches cellular phone and real-time geographic location device such as cell phones, tablets, and fitness tracker). 
	Hunt et al. in view of Watson et al. does not appear to explicitly teach wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device.
	However, BELL et al. teaches wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the network-connected device (¶[0087]: “FIG. 4 illustrates patterns of movements between AoAs in accordance with some embodiments. For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the pattern of movements between AoA or locations are identified tracked by the trip between the locations that correspond the sequence of the coordinates; ¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points in real-time is taught as the sequence of coordinates of a geographic location in real time based on the movement of a user; also see Figs. 3, 4, and 5a-5c, and pg. 6 [0083], which teaches the device can be a smart phone (corresponds to a phone with sensor)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 18,
Hunt et al. in view of Watson et al. teaches the computer program product of claim 17.
Hunt et al. further teaches ...receiving a sequence of coordinates, wherein the data comprises a sequence of coordinates taken as the user device moves from one position to another within the geographic location (Fig. 1 element 105 teaches network-connected user devices; pg. 5 [0063]: “The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” and pg. 6 [0068]: “In one embodiment, the user position module 205 determines user movement 110 for each registered user based on the monitored user position data. The user movement 110 may include a travel vector and/or a travel path. A travel vector may include a speed at which the registered users traveling as well as a direction/orientation of travel. A travel path may indicate a route or course of travel between two or more predefined locations” teach monitoring user movement represented by position data (with coordinates) as user moves from one position to another position wherein the travel vector corresponds to a sequence of coordinates; Fig. 1 element 145 teaches processor);
...activating a learning mode; in response to activating the learning mode, identifies a pattern of specific movements tracked by the network-connected device within the geographic location that correspond to a sequence of coordinates received; selectively correlating the pattern of specific movements to at least one pre-identified operation that corresponds to an activity or a task that is performed within the geographic location (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches the learning module is activated to automatically discover (identifies) patterns of movements tracked by the device within geographic location corresponding to sequence of user position data and determine the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]);
in response to correlating the pattern of specific movements to the at least one pre-identified operation (pg. 8 [0091]: “The learning module 220, in one embodiment, is configured to automatically discover and generate one or more travel scenarios based on the user position data. As used herein, "discovering" a travel scenario refers to identifying a pattern of user movement 110 to and/or from a smart location 120 containing one or more smart appliances 115. Discovering a travel scenario further includes determining whether one or more settings of the one or more smart appliances are consistently changed (e.g., exhibiting a strong correlation) with the pattern of user movement” teaches determining the correlation between the user movement patterns with smart appliance control operations (corresponds to pre-identified operation that corresponds to an activity or a task that is performed within the geographic location); pg. 6 [0065] teaches position data is represented by coordinates; Fig. 1 element 145 teaches processor; also see pg. 7 [0078] and pg. 4 [0044]), 
detecting initiation of a specific task and a time of duration of the specific task (pg. 7-8 [0084]: “In some embodiments, the appliance setting module 215 controls the appliance setting using a time parameter. For example, the appliance setting module may send a control message to the smart appliance that includes a time parameter indicating a duration of time during with the appliance setting is valid (e.g., is to be applied). The time parameter may include a starting time and one of an ending time and a duration, after which the appliance setting may revert to its previous value or to a default value” teaches detecting initiation and duration of a task).
Watson et al. further teaches further comprises: identifying a presence of a geofence based on receipt of the data, wherein the geographic location is defined by the geofence (pg. 15 [0142]: “The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area” teaches geographic location is defined by geofence identified by data; Fig. 3 teaches processor);
pg. 14-15 [0138]: “The periodic sensor data which might be captured includes a periodic sampling of the location coordinates from the GPS or other geo-reference hardware on the device which could either be catalogued purely from the perspective of logging the location of the client device or could also be used for a periodic sampling against one or more geo-fences stored with respect to the lone worker monitoring profile in question at or accessible to the monitoring server” teaches triggering user device to perform periodic (additional) collection of data wherein the device is located within a geofenced location); and 
performing the second operation only when the coordinate correlates to a known geofenced location that is being monitored (pg. 15 [0142]: “The concept of geo-fencing will be understood to those skilled in the art of computer programming and GIS systems-effectively the locational coordinates of the client device 3 are compared to a computer-based map of geo-coordinates or locations, and if the location of a client device 3 is, upon such comparison determined to have moved outside of the acceptable or safe work area for example, a notification of the breach of the geo-fence could be escalated...By incorporating a geo-fencing aspect to the monitoring method of the present invention, the departure of lone workers with their client devices 3 from a safe work area or even just a predefined appropriate work territory could be monitored, logged and/or enforced” teaches monitoring and notifying user departure from a safe working area (corresponds to performing a second operation) only when the system can monitor and correlate user’s coordinates with a predefined geofence)...
in response to determining that at least one specific movement, from among the pattern of specific movements, is absent, generating an informative communication (pg. 4 [0036]-[0040]: “The immediate alert conditions which are stored in respect to the lone worker monitoring profile and the existence of which should be detected and notified to the monitoring server could at least be one or more of the following:...a. A fall of the client device...b. Abrupt movement of the client device....c. Cessation of movement of the client device and...d. Movement of the client device outside of a predefined working area” and pg. 5 [0053] “In any case where there was to be an exception or notification initiated, that would be initiated to the user interface of the server at the center of the system, and the central monitoring station could then follow up with the user in further detail” teach generating and transmitting a notification to the user interface in response to determining cessation of movement (corresponds to absence of movement) or movement outside of the predefined working area (corresponds to absence of movement within the predefined working area)).
Hunt et al. and Watson et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by Watson et al. to the disclosed invention of Hunt et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]dditional types of personal risks can also be inferred using additional sensor data along with the locational position of the client device” and “the ability to monitor these additional types of safety threats...would provide additional safety” (Watson et al. pg. 2 [0014]).
Hunt et al. in view of Watson et al. does not appear to explicitly teach determining a frequency of movements from the sequence of coordinates; in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation...determining a frequency of the pattern of specific movements.
BELL et al. teaches determining a frequency of movements from the sequence of coordinates (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement);
	in response to determining which movements are presented by the sequence of coordinates and identifying a frequency of the movements, autonomously executes the second operation, based, in part, on the identified specific operation that is occurring in the geographic location and a frequency of occurrence of that operation (pg. 6 [0087]: “The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme. This analysis can enable the server 102 to determine the zip code associated with the home residence, typical commuting start and end times, and diurnal behavior patterns to inform the predictive model” teaches based on the sequence and frequency of a trip between two locations visited, the server is enabled to execute the determination of a zip code associated with a home residence, commuting times, and behavioral patterns to inform the predictive model (second operation) based on the trip (specified operation))...
	determining a frequency of the pattern of specific movements (pg. 6 [0087]: “For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the thickness of a line from one location to another indicates the frequency of the trip or movement).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.

One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).
Regarding Claim 19,
Hunt et al. in view of Watson et al. teaches the computer program product of claim 17.
Claim 19 recites analogous limitations to claim 7 and is rejected under the same rationale as claim 7.
Regarding Claim 20,
Hunt et al. in view of Watson et al. teaches the computer program product of claim 17. 
Hunt et al. further teaches wherein the network-connected device comprises, at least in part, at least one component that (i) uniquely identifies the specific movement of the user device, (ii) detects geographic location coordinates, (pg. 5-6 [0063]: “User position data may be received from a mobile communication device, a wearable computer, or the like. The user position data may include geo-positional coordinates, such as those received from a satellite positioning system, and/or a network coverage region, such as the radio coverage area of a cell in a mobile communication network. The user position module 205 may derive user movement 110 from the user position data” teaches data received comprises of coordinate data indicative of geographic location of the network-connected user device and corresponds to movements of the user within the geographic location), 
and (iii) identifies an object in the geographic location, the at least one component being a detection device (pg. 7 [0078]: “For example, the user position module 205 may monitor a registered user's position and determine that the registered user was at the gym and is now traveling home. In response, the scenario module 210 may identify the travel scenario as being "returning home from the gym." Here, the user's home is a predefined location associated with the travel scenario and includes at least one smart appliance, such as a smart water heater. In response to the scenario module 210 identifying the "returning home from the gym" travel scenario, the appliance setting module 215 may identify the water heater as an appliance whose setting is to be controlled. Here the appliance setting module 210 may control the water heater to recirculate hot water, so that hot water is ready at the tap when the user reaches home” teaches identifying a smart appliance (object) in a location wherein the appliance setting module corresponds to an identifying (detecting) device); and
the network-connected device is at least one of a near field communication device, a cellular device, a real-time geographic location device, and a radio-frequency identification device, (pg. 4 [0045]: “Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like” teaches cellular phone and real-time geographic location device such as cell phones, tablets, and fitness tracker). 
	Hunt et al. in view of Watson et al. does not appear to explicitly teach wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the user device.
	However, BELL et al. teaches wherein a sequence of coordinates form a multi-dimensional coordinate grid that identifies, in real-time, the geographic location and the specific movement of the user device (¶[0087]: “FIG. 4 illustrates patterns of movements between AoAs in accordance with some embodiments. For example, FIG. 4 shows, using a line 406, that the mobile device frequently travels between Santa Monica 402 and Los Angeles 404. The frequency of the trip between two AoAs can be illustrated using a thickness of the line 406 bridging the two AoAs or by using a color-coding scheme” teaches the pattern of movements between AoA or locations are identified tracked by the trip between the locations that correspond the sequence of the coordinates; ¶[0148]: “For example, a service provider may not have detailed logs of location data points over a long period of time, but may instead have access to an ephemeral stream of location data points in real-time or a rolling log of the previous day's location data points. In these cases, the service provider can utilize the LIF module 112 and the LIA module 114 by intermittently posting new location data to the LIF module 112 as it becomes available” teaches the stream of location data points in real-time is taught as the sequence of coordinates of a geographic location in real time based on the movement of a user; also see Figs. 3, 4, and 5a-5c, and pg. 6 [0083], which teaches the device can be a smart phone (corresponds to a phone with sensor)).
Hunt et al., Watson et al., and BELL et al. are analogous art to the claimed invention because they are directed to monitoring use movement and travel behavior.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitations as taught by BELL et al. to the disclosed invention of Hunt et al. in view of Watson et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the accuracy and contents of the generated profile…as the number of location data points increases” (BELL et al. pg. 3 [0057]).

Response to Arguments
Applicant's arguments filed on 01/27/2021 with respect to the 35 U.S.C. 101 rejection to claims 1-5, 8-13, 16-18, and 20 have been fully considered but they are not persuasive. Applicant asserts that “Applicants have amended the claims herein to now expressly recite features related to the receipt of transmitted data from a secondary device via a communication network and subsequent triggering of operations at a remote device. Additional claim amendments have also been made to provide more context for 101 subject matter within the independent claims” (Remarks, pg. 11).
Examiner’s Response:
The Examiner respectfully disagrees. The amended features to independent claim 1 do not overcome the 35 U.S.C. 101 rejection to claim 1. First, the limitation of “trigger performance of a second operation, based, in part, on an identified specific operation that is being performed in the geographic location, the second operation involving a device or object within the geographic location and affecting one or more of an object within the geographic location, a mobile device, a user of the mobile device, and an operational system within geographic location,” under broadest reasonable interpretation, does not require the “triggering of operations at a remote device” as asserted in the Remarks. Instead, the triggering of a second operation includes actions such as “generating a document and/or message” (see Specification [0050]) wherein the second operation “involves” a device or object and “affects” an object, device, user, or operational system, which amounts to generating a document or message indicating information about a device, object, user, or operational system. Generating a message corresponds to evaluation and judgment with assistance of pen and paper (for example, writing the information on paper). 
Second, the additional elements of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and aggregator device, data collected by at least one of the user device and the receiver and aggregator device, the data comprising at least one coordinate that is, at least in part, indicative of a geographic location of the network-connected device and corresponds to at least one specific movement of a monitored sensor within the geographic location” amount to the insignificant extra-solution activities of mere data gathering, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Moreover, the additional element of “receives, via at least one of the device interface and the NID, communicatively coupled to at least one of a communication network and a network-connected device from among a user device and a receiver and .

Applicant's arguments filed on 01/27/2021 with respect to the 35 U.S.C. 112(b) rejection to claims 13 and 18 have been fully considered but they are not persuasive. While the grounds of 35 U.S.C. 112(b) rejection put forth in the previous Office Action have been addressed, the amended claims are rejected based on new grounds of 35 U.S.C. 112(b) rejection necessitated by amendments. Please see current Office Action for more information.

Applicant’s arguments filed on 01/27/2021 with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125